DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2021 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 21, 24, 25, 28, 29, 32, 36, 37 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 24, 25, 28, 29, 32, 36, 37 are rejected under pre-AIA  35 U.S.C. 102 (b) as being unpatentable by Jung et al. (U.S. Patent Application Number: 2007/0224937).
Consider claim 21; Jung discloses a first content player device comprising: 
at least one processor (par. 39, lines 5-18) configured to: 
control the first content player device to play content (par. 39, lines 5-18; par. 51, line 1); 

determine, based on a user input (e.g. selection), to play the content using the second content player device (par. 53); and 
control the second content player device to play the content (par. 53); and 
a display device configured to display a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 1-6), wherein the content includes audio [e.g. MP3 (par. 51, lines 1-6)] and wherein playing the content is controlled so that the audio is played in a destination content player device of the available content player devices at a volume that is set for the destination content player device [e.g. an adjustable volume (par. 62)].
	Consider claim 24; Jung discloses the first content player device is a mobile telephone (par. 50, lines 1-2; par. 51, line 1).
Consider claim 25; Jung discloses a method of operating a first content player device, the method comprising:
controlling, with at least one processor of the first content player device (par. 39, lines 12-18), the first content player device to play content (par. 39, lines 5-18; par. 51, line 1); 
detecting a second content player device that includes a second content player device configured to play the content (par. 51, lines 1-6); 
determining, based on a user input (e.g. selection), to play the content using the second content player device (par. 53); and 
controlling the second content player device to play the content (par. 53); and 

	Consider claim 28; Jung discloses the first content player device is a mobile telephone (par. 50, lines 1-2; par. 51, line 1).
Consider claim 29; Jung discloses a non-transitory computer readable medium encoded with a program that, when loaded on a processor of a first content player device, causes the processor to perform a method comprising:
controlling, with the processor of the first content player device (par. 39, lines 12-18), the first content player device to play content (par. 39, lines 5-18; par. 51, line 1); 
detecting a second content player device that includes a second content player device configured to play the content (par. 51, lines 1-6); 
determining, based on a user input (e.g. selection), to play the content using the second content player device (par. 53); and 
controlling the second content player device to play the content (par. 53); and 
displaying a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 
Consider claim 32; Jung discloses a content player system comprising:
a first content player device comprising a first processor configured to (par. 39, lines 5-18):
control the first content player device to play content (par. 39, lines 5-18; par. 51, line 1); 
detect a second content player device that includes a second content player device configured to play the content (par. 51, lines 1-6); 
determine, based on a user input (e.g. selection), to play the content using the second content player device (par. 53); and 
control the second content player device to play the content (par. 53);
and the second content player device comprising a second processor configured to (par. 147-149): receive, from the first content player device, content information (par. 51, lines 1-6); and receive, from the first content player device, control information that controls the second content player device to play the content based on the content information (par. 53), wherein the first content player device comprise a display device configured to display a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 1-6), wherein the content includes audio [e.g. MP3 (par. 51, lines 1-6)] and wherein playing the content is controlled so that the audio is played in a destination content player device of the available content player devices at a volume that is set for the destination content player device [e.g. an adjustable volume (par. 62)].
claim 36; Jung discloses the first content player device is a mobile telephone (par. 50, lines 1-2; par. 51, line 1).
Consider claim 37; Jung discloses the second content player device comprises a wireless transceiver via which the processor receives (par. 41, lines 12-15) the content information (par. 51, lines 1-6) and the control information (par. 53).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/             Primary Examiner, Art Unit 2646